Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/19, 11/1/19, 3/3/20, and 3/31/20 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, some of the provided references have been crossed out and not considered because it appears that the references had been provided in the previous information disclosure statement (IDS) on 11/1/19 and 3/3/20. 
Specification
The title of the invention “Lifting Assembly” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the actuator arrangement comprises a number of linear actuators arranged to extend horizontally in one a first direction, and a number of linear actuators arranged to extend horizontally in a second direction that is opposite to the second direction.”  The recitation of “a number of linear actuators arranged to extend horizontally in a second direction that is opposite to the second direction” is not clearly understood as to how “a number of linear actuators” are arranged to extend horizontally “in a second direction that is opposite to the second direction.” It appears that the claim recites “a number of linear actuators arranged to extend horizontally in a second direction that is opposite to the first direction.”   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Friis (US 2015/0023790) (see IDS). 
RE claim 1, Friis (US 2015/0023790) (see IDS) discloses a lifting assembly (26) (see Figs. 1-10) for lifting a load, comprising an upper part (44 and 78) (see Fig. 2) and a number of independent lower parts (150 and 158a-d of Fig. 7; 168 of Fig. 8; 190 of Fig. 10; and 136 of Fig. 5) wherein: the upper part (44 and 78) (see Exhibit A) comprises a 
		                    Exhibit A
                  
    PNG
    media_image1.png
    335
    340
    media_image1.png
    Greyscale



RE claim 3, Fig. 2 of Friis’s lifting assembly (US 2015/0023790) teaches a number of linear actuators (90, 90) arranged on the left side to extend horizontally in one a first direction (on the left side direction), and another number of linear actuators (90, 90) arranged on the right side to extend horizontally in a second direction that is opposite to the first direction. 
RE claim 4, Fig. 2 of Friis’s lifting assembly (US 2015/0023790) also shows the locking assembly (78) is mounted to the lifting beam (28) and comprises side plates (83, 80) having through-holes (102, 102) arranged to accommodate linear actuators (90, 90) of the actuator arrangement. 
RE claim 6, Fig. 3 of Friis’s lifting assembly (US 2015/0023790) also employs the actuator arrangement comprising a hydraulic cylinder unit (104) (see paragraph [0045]), and wherein a linear actuator is a piston rod (90) of the hydraulic cylinder unit.
RE claim 7, Fig. 7 of Friis’s lifting assembly (US 2015/0023790) shows a lower part is configured for connection to a wind turbine nacelle unit (16) (see paragraph [0052]). 
RE claim 8, Fig. 8 of Friis’s lifting assembly (US 2015/0023790) shows a lower part is configured for connection to a wind turbine rotor blade (22) (see paragraph [0056]).
RE claim 9, Fig. 10 of Friis’s lifting assembly (US 2015/0023790) shows a lower part is configured for connection to a wind turbine generator front end (see paragraph [0059]).
RE claim 10, Fig. 3 of Friis’s lifting assembly (US 2015/0023790) shows a driver module (116) arranged to drive the actuator arrangement in response to a control signal received from a remote control unit (see paragraph [0046]). 

1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by the German Publication (DE 102014017550) (see IDS). 
RE claim 1, the German Publication (DE 102014017550) discloses a lifting assembly (1) (see Figs. 1-5) for lifting a load, comprising an upper part (3) (see Figs. 1-5) and a number of independent lower parts (4 and 5 of Figs. 1 and 2; 10 and 11 of Figs. 4 and 5) 
wherein: the upper part (3) comprises a lifting beam (3), a suspension arrangement (12) for suspending the lifting beam (3) from a crane hook (2), and a locking assembly  comprising an actuator arrangement (7 and 13) (see Fig. 2) configured to engage the upper part (26) to a lower part (190 of Fig. 10; or 14 of Fig. 2; and the lower part (4 or 10) comprises a lifting tool (5 of Fig. 2 or 11 of Fig. 5) configured for connection to a load, and a locking interface (8) configured to engage with the locking assembly (7) of the upper part (3). The German Publication (DE 102014017550) describes in the [0032] paragraph of specification (see the attached English Translation): 
The locking and unlocking mechanism 6 consists of a pin 7 and a latching element 8 corresponding to and receiving the pin 7. The cylindrical pin 7 is arranged on the first coupling element 3 and the latching element 8 on the second coupling element 4.
The locking element is formed by a recess corresponding to the pin 7 with a spring-loaded bolt element 9 with a known electromagnetic control. The pin 7 has a bore 13 which is arranged in such a way that it corresponds to the bolt element 9 in the locking position when the pin 7 is inserted into the latching element 8, whereby the bolt element 9 in its closed position via the bore 13 with the pin 7 locked and the first and the second coupling element 3, 4 connected to each other in a functionally reliable manner. In the open position, the bolt element 9 releases the pin 7, so that the pin 7 inserted into the locking element 8 can be removed again and the coupling elements 3, 4 and 10 can be detached from one another again. The locking and unlocking mechanism 6 thus provides a secure but releasable connection.

  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Friis’s lifting assembly (US 2015/0023790) in view of Palen (3,822,077).  
Friis’s lifting assembly (US 2015/0023790), as presented above, does not specifically show the lifting beam having a lateral adjustment means arranged to allow a lateral displacement of the locking assembly along the lifting beam. However, Fig. 5 of Palen (3,822,077) teaches a lifting beam having an outer beam (94) and an inner beam (96) and a hydraulic cylinder (98), a lateral adjustment means, to allow the beam to extend or to retract. Thus, it would have been obvious to those skilled in the lifting and hoisting technology to provide a lateral adjustment means on the lifting beam (28) of Friis’s lifting assembly (US 2015/0023790) as taught by Palen (3,822,077) to facilitate to adjust the spacing between the locking assemblies to accommodate the load. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friis’s lifting assembly (US 2015/0023790). 
RE claim 12, Friis’s lifting assembly (US 2015/0023790), as presented above, discloses a lifting assembly and a method of lifting a load, comprising: 
attaching the suspension arrangement (50) of the upper part (26) to a crane hook (46) (see paragraph [0038]); and 
raising the crane hook (46) to lift the load (see paragraph [0008][0009].
selecting (see paragraphs [0012]-[0020]) a lower part (150 and 158a-d of Fig. 7 (see paragraph [0052]); 168 of Fig. 8 (see paragraph [0056]); 190 of Fig. 10 (see paragraph [0059]); and 136 of Fig. 5 (see paragraph [0049-0051]]);) according to the load to be lifted; 
engaging (see paragraphs [0012]-[0020]) the locking interface (192 of Fig. 10) of the lower part to the locking assembly (76) of the upper part (see paragraphs [0059-0060]); 
connecting (see paragraphs [0012]-[0020]) a lifting tool (Fig. 10) of the lower part to the load which is a wind turbine blade (22) (See paragraph [0059]); and 
It is pointed out that Friis’s lifting assembly (US 2015/0023790) discloses the attaching the suspension arrangement (50) of the upper part (26) to a crane hook (46) (see paragraph [0038]); and raising the crane hook (46) to lift the load (see paragraph [0008][0009] prior to the steps of selecting a lower part, engaging the locking interface, engaging a lifting tool of the lower part to the load. However, it would have been obvious to those skilled in the art such as an operator can arrange the steps of attaching the suspension arrangement (50) of the upper part (26) to a crane hook (46) (see paragraph [0038]); and raising the crane hook (46) to lift the load to transfer the load to the assigned area. 
RE claim 13, Fig. 10 of Friis’s lifting assembly (US 2015/0023790) also teaches a step of determining a position of the locking assembly (76) on the lifting beam (28) on the basis of the dimensions of the lower part (190) and the dimensions of the load to be lifted (see paragraph [0060]).

Claims 2 and 4-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the German Publication (DE 102014017550) (see IDS) in view of Friis’s lifting assembly (US 2015/0023790) (see IDS). 

RE claims 4 and 5, Fig. 2 of the German Publication’s lifting assembly teaches side plates having a hole (8) to accommodate the pin or rod (7), but does not specifically show through-holes arranged to accommodate linear actuators. Thus, it would have been obvious to those skilled in the lifting and hoisting technology to provide a plurality of holes on the German Publication lifting assembly (DE 102014017550) to accommodate a plurality of linear actuators to firmly engage and to provide more stability to a user. 
RE claim 6, Fig. 3 of Friis’s lifting assembly (US 2015/0023790) also employs the actuator arrangement comprising a hydraulic cylinder unit (104) (see paragraph [0045]), and wherein a linear actuator is a piston rod (90) of the hydraulic cylinder unit.
RE claim 7-9, Figs. 2, 3, 4, and 5 of the German Publication’s lifting assembly show a lower part (5 or 11) being capable of connecting to a wind turbine nacelle unit, a wind turbine rotor blade, or a wind turbine generator. Note that Friis’s lifting assembly (US 2015/0023790) is designed to connect to those loads. 
RE claim 10, the German Publication’s lifting assembly does not specifically show a driver module (116) arranged to drive the actuator arrangement, but Fig. 3 of Friis’s lifting assembly (US 2015/0023790) shows a driver module (116) arranged to drive the 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable the German Publication lifting assembly (DE 102014017550) in view of Palen (3,822,077).  
The German Publication lifting assembly (DE 102014017550), as presented above, does not specifically show the lifting beam having a lateral adjustment means arranged to allow a lateral displacement of the locking assembly along the lifting beam. However, Fig. 5 of Palen (3,822,077) teaches a lifting beam having an outer beam (94) and an inner beam (96) and a hydraulic cylinder (98), a lateral adjustment means, to allow the beam to extend or to retract. Thus, it would have been obvious to those skilled in the lifting and hoisting technology to provide a lateral adjustment means on the lifting beam (3) of the German Publication lifting assembly (DE 102014017550) as taught by Palen (3,822,077) to facilitate to adjust the spacing between the locking assemblies to accommodate the load. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided list of references in PTO-892 disclose various hoisting devices to lift a heavy load. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652